Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi (US2002/0158707 A1).

In regards to claims 1, 5, 7, 8, 10, 11, 13, and 16-18, Noguchi teaches in Fig. 8 a surface acoustic wave filter assembly with improved isolation between filters, the acoustic wave filter assembly comprising: 
A duplexer/multiplexer including a transmit filter (21) and a receive filter (22) coupled to each other at a common node (not shown but will inherently be present), the transmit filter including first acoustic wave resonators (See Paragraph [0040]), the receive filter including second acoustic wave resonators (See Paragraph [0040]), and the transmit filter and the receive filter sharing a Lithium tantalate  piezoelectric substrate (20); and an isolation region (groove 23) in the piezoelectric substrate. Although not explicitly stated, the presence of the groove (23) between the two filters (21 and 22) will inherently reduce a stray capacitive coupling between the filters.
In regards to claims 2 and 14, based on Fig. 8 the isolated region groove (23) extends through only part of a thickness (D) of the substrate. 
In regards to claims 4, 12 and 15, although not explicitly stated, a lithium tantalate piezoelectric substrate is a single crystal piezoelectric structure, thus will necessarily have a crystalline structure which 
	In regards to claims 9 and 20, note that the recitation of “the isolation region is formed by applying a laser light” does not carry any patentable weight since such recitation if a method step in an apparatus claim. 

Claims 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto et al. (USPAT 10,879,870 B2).

In regards to claims 13 and 16, Kishimoto et al. teaches in Fig. 6 a surface acoustic wave resonator assembly with improved isolation, the acoustic wave resonator assembly comprising: 
A first surface acoustic wave resonator (6a);
A second surface acoustic wave resonator (6b), the first acoustic wave resonator and the second acoustic wave resonator sharing a substrate (11); and 
An isolation/groove region (10D) located in the substrate (11). Although not explicitly stated, the presence of the groove (10D) between the two resonators (6a and 6b) will inherently reduce a stray capacitive coupling between the filters.
In regards to claim 17, based on Column 6, lines 50-55, the substrate can be lithium based piezoelectric substrate. 
In regards to claim 19, the first and second acoustic wave resonator are included in a single acoustic wave filter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US2002/0158707 A1) in view of Kishino (US2016/0049920 A1).

	As disclosed above, Noguchi discloses the claimed invention as recited in claim 1. Noguchi teaches that the piezoelectric substrate is a lithium tantalate substrate. However, Noguchi does not teach: in regards to claim 6, wherein the piezoelectric substrate is a lithium niobate substrate. 

	However, Kishino exemplary teaches in Fig. 2 a surface acoustic duplexer (1). Kishino teaches in Paragraph [0054] that a piezoelectric substrate for the duplexer can be formed from either a lithium tantalate substrate or a lithium niobate substrate. 

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Noguchi and have replaced the lithium tantalate substrate with a lithium niobate substrate because such a modification would have been a well-known in the art substitution of equivalence for a piezoelectric substrate that can be used in a surface acoustic duplexer as exemplary taught by Kishino (See Paragraph [0054]). 

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Noguchi as disclosed above. However, Noguchi does not teach in regards to claim 3, wherein the isolation region has a lower dielectric constant than other regions of the substrate. Thus the applicant claimed invention has been determined to be novel and non-obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843